Citation Nr: 0403918	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-03 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acrocyanosis, for 
accrued benefits purposes.

2.  Entitlement to service connection for erythromelalgia, 
for accrued benefits purposes.

3.  Entitlement to service connection for tenosynovitis, for 
accrued benefits purposes.  

4.  Entitlement to service connection for the cause of the 
veteran's death.

5.  Entitlement to service-connected death benefits under the 
provisions of 38 U.S.C. § 1151.

6.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
August 1952.  The veteran died in August 1999.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for 
the cause of the veteran's death, entitlement to accrued 
benefits, and eligibility to Dependents' Educational 
Assistance.  The appellant subsequently perfected this 
appeal.

In March 2001, the appellant claimed entitlement to service-
connected death benefits pursuant to 38 U.S.C. § 1151.  In 
February 2002, the RO issued a supplemental statement of the 
case (SSOC), which included this issue.  The attached cover 
letter indicated that a substantive appeal had already been 
filed and that a response was optional.  As such, the Board 
will consider the appellant's § 1151 claim.  

A RO hearing was held in November 2001.  A transcript of that 
hearing is associated with the claims folder.

In April 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2003).  The requested opinion was subsequently received and 
in December 2003, the appellant was provided a copy for her 
review and response.  The appellant responded to the VHA 
opinion and did not include a waiver of initial RO 
consideration.  On review, the appellant's response 
essentially repeats contentions already of record.  Further, 
she requested that VA proceed with her appeal.  Accordingly, 
the Board finds that it is not necessary to remand this 
matter to the RO for initial consideration of the newly 
submitted argument and issuance of a SSOC.  See 38 C.F.R. 
§ 20.1304 (2003); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  At the time of his death in August 1999, the veteran had 
pending claims of entitlement to service connection for 
erythromelalgia, acrocyanosis, and tenosynovitis.  

3.  In March 1956, the RO denied entitlement to service 
connection for acrocyanosis.  In May 1997, the RO determined 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for acrocyanosis of both 
feet had not been submitted.  The veteran did not appeal this 
decision.

4.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for acrocyanosis, has not 
been submitted since the final May 1997 rating decision.

5.  The veteran was treated for erythromelalgia and 
tenosynovitis during service; however, medical evidence of 
record at the time of the veteran's death does not establish 
a current diagnosis of erythomelalgia and/or tenosynovitis, 
or that the veteran has a current disability related to these 
episodes during service.  

6.  At the time of his death in August 1999, the veteran was 
service-connected for the residuals of a pilonidal cyst, 
evaluated as noncompensable.

7.  The Certificate of Death lists the immediate cause of the 
veteran's death as pulmonary edema due to ischemic 
cardiomyopathy due to coronary artery disease.  Chronic 
obstructive pulmonary disease (COPD), ileus, and arrhythmia 
are noted as "other significant conditions contributing to 
death but not resulting in the underlying cause."

8.  The medical evidence does not show that the veteran's 
service-connected residuals of a pilonidal cyst contributed 
substantially or materially to the veteran's death.

9.  There is no evidence of cardiovascular disease during 
service or within one year after discharge from service, and 
the preponderance of the medical evidence is against a 
finding that the veteran's death is related to his active 
military service.  

10.  The proximate cause of the veteran's death was not due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.

11.  The veteran received an honorable discharge from 
service.  He did not die as a result of a service-connected 
disability and was not entitled to a permanent and total 
service-connected disability rating at the time of his death.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for acrocyanosis 
of both feet, is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

2.  Evidence submitted since the May 1997 decision is not new 
and material, and the claim of entitlement to service 
connection for acrocyanosis, for accrued benefits purposes, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The criteria for entitlement to service connection for 
erythromelalgia, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2003).

4.  The criteria for entitlement to service connection for 
tenosynovitis, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2003).

5.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).

6.  The requirements for service-connected disability 
benefits for the cause of the veteran's death as a result of 
VA medical treatment under 38 U.S.C. § 1151 are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).

7.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. § 3500 et seq. (West 2002); 38 
C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held that notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  With respect to timing, 
the Court held that notice must be provided to a service-
connection claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision.  Id.  

In determining whether VA has satisfied its duty to notify, 
the Board notes that the April 2000 rating decision, the June 
2000 rating decision, the September 2000 statement of the 
case (SOC), the February 2002 SSOC, and the March 2002 SSOC, 
collectively notified the appellant of the laws and 
regulations pertinent to her claims.  These documents also 
advised her of the evidence of record and of the reasons and 
bases for denial.  

In October 1999, the appellant was requested to submit 
evidence showing a relationship between the veteran's 
disability at time of death and his military service, or the 
conditions he was treated for in service, and was informed 
that this evidence may consist of, but is not limited to, 
medical reports showing treatment for his claimed condition 
beginning shortly after service and continuing to present 
and/or a doctor's statement indicating a relationship between 
the disability at time of death and his military service.  In 
June 2001, the appellant was notified of her rights in the VA 
claims process.  She was informed that medical records were 
needed to support her claims and that VA would make 
reasonable efforts to get the evidence necessary to support 
her claims.  Regarding private records, the appellant was 
informed that she could submit an authorization and VA would 
request the records, or she could submit the records herself.  
The June 2001 letter also notified the appellant of the 
evidence that had been obtained in support of her claims.  At 
the November 2001 RO hearing, the appellant was invited to 
submit any additional medical reports and was told that she 
needed a medical opinion regarding the veteran's medication 
and how it related to the cause of his death.  

With regard to the appellant's claim for accrued benefits, 
the Board notes that these benefits can only be awarded on 
the basis of the evidence in the file at the veteran's date 
of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2003).  

The appellant's application for dependency and indemnity 
compensation (DIC) was received in September 1999, prior to 
the enactment of the VCAA.  The Board acknowledges that a 
"duty to assist" letter was not sent until June 2001.  
Notwithstanding, the appellant has been informed of pertinent 
laws and regulations and has been advised of the information 
and evidence she was responsible for providing and of the 
evidence that VA would attempt to obtain.  In response to the 
VCAA notice letter, the appellant indicated that she did not 
have any further evidence to submit and requested that the RO 
waive due process and proceed with her claim because all 
available records had been submitted.  The Board notes that 
upon receipt of additional evidence, the RO essentially 
readjudicated the appellant's claims on a de novo basis, as 
reflected in the SSOC's.  Consequently, the Board finds that 
the appellant is not prejudiced by the timing of the VCAA 
notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In June 
2001, the RO requested all evidence and documents pertaining 
to the veteran's treatment in 1999 at the VA outpatient 
clinic in Savannah.  Records were subsequently received and 
associated with the claims folder.  The appellant has 
submitted records from VA, Satilla Regional Medical Center, 
and St. Vincent's Medical Center.  She has also submitted 
medical statements from Dr. Hancock, the attending physician 
during the veteran's last illness.  The appellant has not 
identified additional evidence and as pointed out, has 
indicated that all available records have been submitted.  
Further, in keeping with the duty to assist, the Board has 
obtained a VHA opinion.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000(a) (2003).  

The Board notes that the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) recently amended § 5121(a) by repealing 
the 2-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This provision, however, only applies to deaths 
occurring on or after the date of enactment, December 16, 
2003. 

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2003).

Applications for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
2002).  The appellant in this case met this requirement by 
submitting a claim for DIC in September 1999, approximately 
one month after the veteran's death.  It is noted that a 
claim for DIC by a surviving spouse is deemed to include a 
claim for any accrued benefits.  See 38 C.F.R. § 3.152(b) 
(2003).

In July 1999, the RO received a VA Form 21-526 from the 
veteran, requesting service connection for erythromelalgia, 
acrocyanosis, and tenosynovitis.  Thus, the veteran had 
claims pending at the time of his death.  As the appellant's 
claim is derivative of any benefit to which the veteran might 
have been entitled at his death, the Board's primary analysis 
must be one that considers the underlying claims.  

Acrocyanosis

Regarding the veteran's pending claim of entitlement to 
service connection for acrocyanosis, the Board notes that 
this claim was originally denied in March 1956, essentially 
based on a finding that acrocyanosis was not shown on 
examination.  The veteran subsequently attempted to reopen 
this claim and in May 1997, the RO determined that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for acrocyanosis of both feet had not 
been submitted.  The veteran did not appeal this decision and 
it is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).
 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for acrocyanosis was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  In determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  Id.  

Pertinent evidence at the time of the final May 1997 rating 
decision includes the veteran's service medical records, 
which indicate that he was hospitalized for acrocyanosis in 
April 1950.  He was returned to duty in May 1950.  Separation 
examination in 1952 did not report a diagnosis of 
acrocyanosis.  Subsequent medical records, both VA and 
private, are negative for a diagnosis of acrocyanosis.  

Evidence submitted since the final May 1997 rating decision, 
which was in the file at the time of the veteran's death (or 
constructively in the file) includes: copies of service 
medical records submitted by the veteran; and VA medical 
records for the period from approximately January 1998 to 
July 1999.  

Copies of the veteran's service medicals are not new, as they 
were of record at the time of the last final decision.  The 
VA records are new, as they were not previously considered.  
These records indicate treatment for various medical problems 
including peripheral vascular disease, diabetes, COPD, 
cellulitis, and chronic leg ulcers.  These records, however, 
are not material because they do not indicate a current 
diagnosis of acrocyanosis, or that the veteran currently has 
a disability related to the episode of acrocyanosis during 
service.  Consequently, new and material evidence has not 
been received and the veteran's claim of entitlement to 
service connection for acrocyanosis, for accrued benefits 
purposes, is not reopened.

Erythromelalgia and Tenosynovitis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Service medical records indicate that the veteran was 
admitted to the U.S. Naval Hospital on October 13, 1949 with 
swelling and pain in the right foot.  Diagnosis was 
tenosynovitis.  He improved and was discharged to duty on 
October 25, 1949.  Service medical records also indicate 
treatment for erythromelalgia and that the veteran underwent 
a biopsy of the leg muscle on October 27, 1949.  On 
examination for separation in August 1952, the veteran's 
lower extremities and feet were noted to be normal on 
clinical evaluation and no chronic disability was noted.  

Service connection requires evidence of a current disability 
that is related to the veteran's active military service.  
The evidence of record at the time of the veteran's death 
does not show a current diagnosis of erythromelalgia or 
tenosynovitis and there is no suggestion that the veteran 
currently has a disability that is related to the diagnosed 
erythromelalgia and/or tenosynovitis that he had during 
service.  Thus, service connection is not warranted for the 
purposes of accrued benefits.  

Entitlement to Service Connection for the 
Cause of the Veteran's Death

At the November 2001 RO hearing, the Hearing Officer noted 
that prior to going on the record, they discussed the issue 
of direct service connection for the cause of death and there 
was no disagreement regarding that denial.  Notwithstanding, 
it is unclear whether the appellant intended to withdraw this 
claim and consequently, the Board will proceed with the 
merits.

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See 
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2003).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2003).  

The Certificate of Death indicates that the immediate cause 
of the veteran's death was pulmonary edema due to ischemic 
cardiomyopathy due to coronary artery disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were COPD, ileus, and 
arrhythmia.  

At the time of the veteran's death, he was service-connected 
for residuals of a pilonidal cyst, evaluated as 
noncompensable.  Residuals of the veteran's pilonidal cyst 
were not listed on the Certificate of Death as the principal 
cause or a significant condition contributing to death.  
Excerpt from the June 2003 VHA opinion, authored by Dr. 
Donahue, reads as follows:

Question:  Is it more likely, less likely 
or as likely as not that the veteran's 
death was due to disability incurred or 
aggravated in service or related to his 
service-connected pilonidal cyst?

Response:  After review of the medical 
records it is not as likely as not that 
the patient's death was in any way 
incurred or aggravated in service or 
related to his service-connected 
pilonidal cyst.

On review, the medical evidence is clearly against a finding 
that the veteran's service-connected residuals of a pilonidal 
cyst contributed substantially or materially to his death.

Service connection for the cause of death may also be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection should have been 
established.  The Board notes that entitlement to service 
connection for arteriosclerotic heart disease and a 
respiratory disability was denied in May 1997.  New and 
material evidence regarding the veteran's heart and pulmonary 
disabilities has been submitted since the May 1997 decision 
and the Board must consider whether the veteran should have 
been service connected for any of the disabilities that 
caused his death.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular disease, was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

On examination for enlistment in November 1948, the veteran's 
lungs and cardiovascular system were determined to be normal 
on clinical evaluation.  Chest x-ray was reported as 
negative.  Service medical records do not indicate treatment 
or diagnosis of any chronic pulmonary or cardiovascular 
disabilities.  Electrocardiogram in April 1950 was reported 
as normal.  On examination for separation in August 1952, the 
veteran's lungs, chest, heart, and vascular system were 
determined to be normal on clinical evaluation.  Chest x-ray 
was negative.  A private medical report dated in March 1976 
reports a diagnosis of "[t]reated hypertension and frequent 
atrial premature beats; arteriosclerotic heart disease."  

On review of the record, there is no evidence of 
cardiovascular or pulmonary disease during service or within 
one year after the veteran's discharge from service and there 
is no competent medical evidence suggesting a relationship 
between the veteran's death and his active military service.  
On the contrary, the VHA opinion specifically states that 
"it is not as likely as not that the patient's death was in 
any way incurred or aggravated in service."  Thus, service 
connection for the cause of the veteran's death is not 
warranted.

Entitlement to Service-Connected Death Benefits
Pursuant to 38 U.S.C. § 1151

The appellant contends that VA treatment caused or 
contributed to the veteran's death, essentially claiming that 
VA erred by not monitoring the medications it prescribed to 
the veteran and that this led to or caused over 
anticoagulation, which was implicated in the veteran's death.  
Additionally, the appellant asserts that VA failed to provide 
timely and necessary treatment for the veteran's disabilities 
and that this caused or contributed to his demise.  

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim for DIC was filed in September 
1999 and therefore, the amended law is applicable.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was designed to 
relieve.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b) (2003).  

The additional disability or death must actually result from 
VA hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1), (2) (2003).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3) (2003).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2003).

VA laboratory reports indicate monthly prothrombin-time (PT) 
and INR (international normalized ratio (for anticoagulant 
monitoring)) values from January through July 1999.  The 
veteran was seen in June 1999 with complaints of a sore on 
his right leg.  Lab results dated June 16, 1999 indicate a PT 
of 18.2 (high) (reference range is 10.5 - 12.9) and an INR of 
2.5 (therapeutic range is 2-3).

A primary care telephone care note dated July 13, 1999 
indicates that the veteran's wife called with complaints of 
leg problems and vomiting and diarrhea.  It was noted that 
the legs and vomiting had improved.  Black tarry stool and 
brown vomitus were noted.  The last vomit was several days 
ago.  According to the wife's testimony, she was told to 
bring the veteran in on July 15, 1999.  Blood was drawn, but 
the veteran was not seen by the doctor.  Laboratory results 
dated July 15, 1999 indicate a PT of 32.1 (critical value), 
and an INR of 8.4.  

The appellant testified that on July 16, 1999, the VA called 
and told her to call an ambulance.  VA progress notes confirm 
this and indicate that VA personnel spoke with the paramedics 
and provided the lab results.  The veteran was transported to 
Satilla Regional Medical Center with chief complaints of 
nausea, vomiting, and diarrhea.  The veteran was admitted for 
hyperkalemia, dehydration, coronary artery disease with 
congestive heart failure and over anticoagulation.  He was 
given insulin and D50 to lower his potassium.  Consulation 
was obtained for an upper GI bleed most likely secondary to 
peptic ulcer disease and over coagulation.  The veteran 
received Vitamin K to correct his PT.  Consultation report 
notes that it is not clear why the veteran's anticoagulation 
level was so high.  

On July 23, 1999, the veteran was transferred to St. 
Vincent's Medical Center for possible intervention of his 
coronary artery disease.  The claims folder contains a March 
2000 statement from Dr. Hancock who cared for the veteran at 
St. Vincent's Medical Center until his death.  She indicated 
that he had a prolonged course requiring intubation for 
respiratory failure and COPD.  He had severe coronary artery 
disease, pulmonary hypertension, and left ventricular 
dysfunction.  He had a retroperitoneal hematoma, possibly as 
a result of over anticoagulation or cardiac catheterization.  
She stated that the veteran's recovery was certainly 
inhibited by his relative anemia and an ileus related to his 
retroperitoneal hematoma and possibly his prior GI bleeding 
with peptic ulcer disease.  She further stated that the 
veteran's "ultimate demise, however, was due to respiratory 
failure and [COPD].  It is likely that hyperkalemia and over 
anticoagulation contributed to his initial illness and had a 
negative impact on his recovery, although the ultimate cause 
of death was from respiratory failure."

A medical statement from Dr. Hancock dated in January 2002 
indicates that the veteran had complications from the 
anticoagulation and that this contributed to his overall poor 
medical status.  Regarding the veteran's cause of death, she 
stated the following:

His cause of death was due to respiratory 
failure and [COPD].  Given that he was 
not having respiratory difficulties prior 
to his initial hospital admission, it 
seems reasonable to conclude that a 
cascade of events starting with over-
anticoagulation and hyperkalemia, 
proceeding through to GI bleed, anemia, 
retroperitoneal hematoma, and ileus, 
progressed on to respiratory compromise 
and subsequent respiratory failure.

More specific objective correlations 
between the coagulopathy and hyperkalemia 
to his ultimate demise from respiratory 
failure cannot be made.  It is my opinion 
that these certainly contributed to his 
initial illness and started a cascade 
which progressed on to his ultimate 
demise.

In April 2003, the Board requested a VHA opinion.  Portions 
relevant to the appellant's § 1151 claim are excerpted below:

Question:  Was there carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
or an event not reasonably foreseeable 
during the course of the veteran's 
treatment by VA medical staff that 
resulted in additional disability that 
contributed substantially or materially 
to the cause of the veteran's death?

Response:  The patient's medical records 
were reviewed in its entirety...  A review 
of the patient's medical records does 
demonstrate that he was treated with 
coumadin for anticoagulation as well as 
potassium.  His medical records from 1999 
indicate that he underwent routine 
monitoring of his INR with values from 
the VA Medical Center present in the lab 
system for each month.  This illustrates 
routine monitoring of the patient's INR.  
In addition, the patient also had 
periodic monitoring of his potassium with 
values from 1/99 and 5/99.  Further 
review of the medical records indicates 
that he did not undergo a great deal of 
titration of these medications and 
additional monitoring other than what was 
observed was not necessarily indicated.  
When the patient had his blood levels 
drawn on 7/15/99 they returned with 
elevated levels with an INR of 8.4 and 
potassium of 6.4.  The medical records 
indicated that the patient and his wife 
[were] then notified appropriately to 
proceed to the nearest emergency room for 
evaluation and management.  Around the 
time of this blood draw on 7/15/99 the 
patient had become ill at home with 
nausea and diarrhea.  When he did present 
to the local emergency room it was 
believed that he was having an upper GI 
bleed with associated anemia and he was 
admitted for further evaluation and 
management.  His hyperkalemia and 
coagulopathy were corrected early during 
that hospitalization and normalized by 
the time he was transferred to another 
facility on 7/23/99.  Review of some of 
the telephone triage notes including one 
from 7/13/99 as compared to the 
statements given by the patient's wife 
does demonstrate some poor communication 
between the wife and the primary care 
team with respect to his upper GI bleed.  
With respect to the patient's 
hyperkalemia and coagulopathy I do not 
believe that there is any demonstration 
of carelessness, negligence, lack of 
proper skill, error in judgment, or some 
instance of fault or an event not 
reasonably foreseeable during the course 
of the patient's treatment that would 
have resulted in addition[al] disability 
that contributed substantially or 
materially to the cause of the patient's 
death.  With respect to the patient's 
upper GI bleed there may have been triage 
error secondary to poor communication and 
this may have resulted in additional 
disability, however, there is no 
compelling evidence that it contributed 
substantially or materially to the 
ultimate cause of the patient's death.  

Dr. Hancock was the veteran's treating physician and thus, 
her opinion is probative.  
Notwithstanding, the Board assigns more weight to the June 
2003 VHA opinion.  First, Dr. Donahue had a chance to review 
the entire claims folder, including Dr. Hancock's opinions 
and his opinion is supported by significant rationale with 
reference to relevant medical records.  There is no 
indication that Dr. Hancock had the benefit of reviewing the 
VA medical records or the veteran's claims folder.  Second, 
although Dr. Hancock's opinions suggest some relationship (a 
"cascade of events") between VA treatment and the ultimate 
cause of death, she does not address the seminal issue in the 
§ 1151 claim, that is, whether the proximate cause of the 
veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment, or an 
event not reasonable foreseeable.  Further, her opinions in 
no way suggest that the criteria for service-connected death 
benefits pursuant to § 1151 are satisfied.  On the contrary, 
she indicates that "more specific objective correlations 
between the coagulopathy and hyperkalemia" to the veteran's 
death from respiratory failure could not be made.

On review, the preponderance of the evidence is against a 
finding of causation between VA treatment or lack thereof, 
and the veteran's death.  Specifically, the evidence does not 
establish that over anticoagulation proximately caused the 
veteran's death, or that such anticoagulation was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
On the contrary, the evidence suggests that the veteran's 
hyperkalemia and overcoagulation were corrected during his 
hospitalization at Satilla Regional Medical Center and 
normalized prior to his transfer to St. Vincent's.  
Consequently, the criteria for service-connected death 
benefits pursuant to 38 U.S.C. § 1151 are not met.  

Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2003).  

In this case, the veteran was honorably discharged from 
active duty.  However, he did not have a permanent and total 
service-connected disability at the time of his death, and as 
decided above, the cause of the veteran's death was not 
service connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35.

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claims for 
accrued benefits, entitlement to service connection for the 
cause of the veteran's death, entitlement to service-
connected death benefits pursuant to § 1151, and eligibility 
for dependent's educational assistance, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence was not submitted and the claim of 
entitlement to service connection for acrocyanosis, for 
accrued benefits purposes, is denied.

Entitlement to service connection for erythromelalgia, for 
accrued benefits purposes, is denied.

Entitlement to service connection for tenosynovitis, for 
accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service-connected death benefits, pursuant to 
38 U.S.C. § 1151, is denied.

Eligibility for Dependents' Educational Assistance, pursuant 
to 38 U.S.C. chapter 35, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



